Citation Nr: 1625640	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-24 790A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for disability claimed as right side numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In May 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

When this case was before the Board in September 2015, it was remanded for further development and adjudicative action.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disability and psychiatric disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A November 1976 rating decision continued a prior denial of the Veteran's claim of entitlement to service connection for a left knee disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

3.  A disability manifested by right side numbness has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a disability claimed as right side numbness have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

This case was remanded by the Board in September 2015 for the purpose of obtaining records from the Social Security Administration (SSA) and outstanding VA treatment notes. SSA responded that the records had been destroyed, but up-to-date VA treatment notes were added to the file.  Therefore, the Board finds that the Agency of Original Jurisdiction (AOJ) complied with the Board's orders in the September 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen a claim for service connection for a left knee disability, the Board has determined that the evidence currently of record is sufficient to substantiate that claim.  Therefore, no further development is required before that claim is decided.

The RO provided the Veteran with part of the required notice related to the claim for service connection for right side numbness, by a letter mailed in June 2005, prior to the initial adjudication of that matter.  This letter did not address the evidence necessary to establish a disability rating and effective date.  Such notice was not issued until after the first rating decision addressing the service connection issue.  In view of the Board's determination that service connection is not warranted for the disability claimed as right side numbness, no effective date or disability rating will be assigned.  Therefore, the Veteran has not been prejudiced by the timing of the notice with respect to those elements of the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained.  As previously discussed, the Veteran's SSA records were requested; however, the SSA responded that the Veteran's records had been destroyed.  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the right side numbness claim.  As discussed in greater detail below, the medical evidence already of record shows that the Veteran has been evaluated for the claimed numbness and it has not been attributed to a disease or injury.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted. 

Accordingly, the Board will address the merits of the claims.

III.  New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen a previously denied claim seeking service connection for a left knee disability.  The claim was initially denied in February 1973 on the basis that there was no event or injury related to the left knee in service treatment records and no currently diagnosed disability of the left knee.  In June 1976, the Veteran submitted a claim to reopen his claim for service connection and submitted private treatment records showing treatment for hamstring spasm, left knee with an undetermined etiology.  The Veteran did not report for a VA examination, and the claim was denied in November 1976 due to the continued lack of supporting evidence in service treatment records and evidence connecting the hamstring spasm to service.

Since that time, the Veteran has submitted additional personal statements, and VA and private treatment records.  The VA treatment notes show that the Veteran has been diagnosed with osteoarthritis of the left knee.  Since the presence of a chronic disorder of the left knee was not established by the evidence of record in November 1976, this evidence is new and material.  Accordingly, reopening of the claim is in order.

IV.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims to have a disability manifested by numbness of his right side. 
Service treatment records are silent for complaint, treatment, or diagnosis related to the right side.  Moreover, none of the medical evidence shows that the Veteran has been found to have the claimed disability at any time during the period of the claim.  In April 2004, the Veteran was seen at VA facility for complaints of numbness in the right side of the body on and off for the previous four months.  The treatment note indicates that the symptoms were suggestive of a transient ischemic attack (TIA) and that the Veteran was referred for testing.  A July 2005 VA treatment note reflects an assessment of unclear symptoms of intermittent numbness in the right leg without symptoms suggestive of a TIA.  The neurological examination was grossly normal.  Subsequent treatment notes do not provide any further evaluation or diagnosis of a disability associated with right side numbness.   

Thus, the medical evidence shows that the Veteran has been evaluated for the complaint of right side numbness.  While transient ischemic attacks were initially suspected, the later evidence shows that the reported numbness has not been attributed to any disease or injury.  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for disability claimed as right side numbness is denied.


REMAND

Generally, when the Board reopens a claim that the RO did not reopen, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for a left knee disability; thus, as the Board herein reopened that claim, this issue must be remanded so the RO may consider the claim on the merits.

In addition, the Veteran has not been provided a VA examination to assess the etiology of his left knee disability.  He contends that he injured his left knee playing football, and while service treatment records do not document the injury, the Veteran is competent to speak to its occurrence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Consequently, the Board finds that a VA examination to determine the etiology of the Veteran's left knee disability is necessary.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for service connection for a psychiatric disability, the Board determines that a remand is necessary so that another VA examination may be scheduled.  A QTC examination was conducted in August 2010 at VA's request.  The examiner found that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD, but did support the diagnosis of major depressive disorder.  The examiner also indicated that the onset of the major depressive disorder was difficult to ascertain given the simultaneous onset of the Veteran s heavy alcohol consumption and the similarity in many symptoms; however, the examiner noted that the Veteran s depression continued after he achieved sobriety, which suggested discrete disabilities.  The examiner documented the Veteran's use of alcohol before, during, and after service, but did not provide a precise etiological opinion with regard to the major depressive disorder.  Consequently, it is not clear from the examination report whether the onset of the depression was in service or at some other time during the Veteran's years of alcohol abuse, and the Board finds the examination report to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).     

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to his claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of each left knee disorder present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each left knee disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the football injury described in the Veteran's October 2013 statement.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled i5n an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


